DETAILED ACTION

Status of the Claims
The following is a Non-final Office Action in response to amendments and remarks filed 05 July 2022.
Claims 1, 14, and 18 have been amended.
Claim 11 has been cancelled.
Claims 1-10 and 12-21 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 July 2022 has been entered.
 
Response to Arguments
Applicants’ arguments regarding the claim objection and §112 rejection, and in light of the amendments, have been fully considered and are persuasive.  As such the object and §112 rejection have been withdrawn.  
Applicants argue that the 35 U.S.C. 101 rejection under the Alice Corp. vs. CLS Bank Int’l be withdrawn; however the Examiner respectfully disagrees.  The Examiner notes that in order to be patent eligible under 35 U.S.C. 101, the claims must be directed towards a patent eligible concept, which, the instant claims are not directed.  Contrary to Applicants’ assertion that the claims cannot be practically performed in the mind, the Examiner notes that regulating users memberships as being experts is a function that organizations, courts, authoritative institutions (colleges, groups, etc.) have traditionally provided or maintained for respective technologies or topics (using tests or other assessments).  Next, the claims are not directed to a practical application of the concept. The claims do not result in improvements to the functioning of a computer or to any other technology or technical field. They do not effect a particular treatment for a disease. They are not applied with or by a particular machine. They do not effect a transformation or reduction of a particular article to a different state or thing. And they are not applied in some other meaningful way beyond generally linking the use of the judicial exception (i.e., applying a membership rule based upon a calculated score for a response received from an expert) to a particular technological environment (i.e., with the use of generic computing components). Here, again as noted in the previous rejection, the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “a user communication port to exchange information with remote user devices; an expert communication port to exchange information with remote expert devices; an interactive business platform coupled between: (1) the user communication port and the remote user devices, and (2) the expert communication port and the remote expert devices, including: an interaction engine to receive information from: (1) a third-party speech-to text engine via a speech-to-text connector, and (2) a third-party text mining engine via a text mining connector; and an expert group system platform, coupled to the user communication port and the expert communication port, including: a memory unit storing computer executable instructions, and a processor to execute the instructions in the memory unit resulting in the processor performing the following steps” “in an expert system” and “using a Bi-directional Encoder Representation from Transformers (BERT)” is only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  This argument appears to be whether or not the use of computer or computing components for increased speed and efficiency is a patent eligible concept, based upon shifting complex processing; however the Examiner respectfully disagrees.  Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)).  
Applicants next argue that the claims are integrated into practical application (citing Cosmokey Solutions GMBH & CO. KG v. Duo Security LLC); however the Examiner respectfully disagrees.  The claims found in Cosmokey, as Applicants correctly assert, had an improvement to the authentication and security of the mobile device.  Here, there is no analogous improvement realized as the mobile device has not had any improvement to authentication or security from third party sources, simply a bare assertion that some sort of “complex processing” has shifted to third parties.  Applicants have not specifically argued or recited an improvement, only asserted there is one by the use of a “third-party” aspect in the claims.  As currently recited, this argued limitation is still extrasolution data gathering activities.  Whether the mining is done by the claimed system or a third party, this still only amounts to receiving some sort of data.  Next, simply alleging an improvement to an already abstract concept does not integrate the claims into a practical application.  Furthermore, the “applying a membership rule based upon a calculated score for a response received from an expert” as noted in previous rejections, is simply situating such an abstract concept over a network or the Internet which is only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  As such the rejection was not withdrawn.
Applicant's arguments again fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments again do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant’s arguments with respect to the prior art references have been fully considered but are moot on grounds of new rejection, as necessitated by amendments.  
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories (Step 1).  However, the claim(s) recite(s) applying a membership rule based upon a calculated score for a response received from an expert which is an abstract idea of a mental process as well as the abstract idea of performing computations in accordance with a mathematical formula on that data.
The limitations of “based on data received from the remote expert, automatically transmit response messages to the remote user, (iv) automatically select, a remote expert for evaluation, (v) automatically select, at least one prior user query message as a test query message based on a subject area that the remote expert device being evaluated has had trouble answering accurately in the past (vi) transmit a test query message to the remote expert device being evaluated, (vi) automatically calculate, a score for a response message received from the remote expert being evaluated, and (vii) apply a membership rule in connection with the remote expert based on the automatically calculated score,” as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process—concepts performed in the human mind (including an observation, evaluation, judgment, opinion) as well as mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “a user communication port to exchange information with remote user devices; an expert communication port to exchange information with remote expert devices; and an expert group system platform, coupled to the user communication port and the expert communication port, including: a memory unit storing computer executable instructions, and a processor to execute the instructions in the memory unit resulting in the processor performing the following steps:,” (or “by a computer processor of expert group system platform dispatch engine” in claims 14 and 18) nothing in the claim element precludes the step from practically being performed in the mind or from the mathematical concept grouping.  For example, but for the “a processor to execute the instructions in the memory unit resulting in the processor performing the following steps:” and “by an evaluation engine” language, “select,” “automatically calculate,” and “apply” in the context of this claim encompasses the user testing a user for their expertise via some sort of mathematical formula or equation to reach a score (i.e. a test with a score) and thus making a mental judgement based upon said score as to whether the user is an expert or part of some sort of membership.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, while some of the limitations may be based on mathematical concepts, but for the recitation of generic computer components, then it falls within the “Mental Processes” and/or “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  The “(i) receive, by a dispatch engine, user query messages from the remote user devices, (ii) responsive to receipt of the user query messages, automatically exchange information with the remote expert devices via the dispatch engine, (iii) based on data received from the remote expert devices, automatically transmit response messages to the remote user devices via the dispatch engine” are simply extra salutation data gathering activities of just sending and receiving data between the devices (and do not affect the remaining steps whatsoever).  Next, the claims only recite one additional element – using processor with an evaluation engine (or by a computer processor in claims 14 and 18) steps. The processor steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of scoring a test) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “a user communication port to exchange information with remote user devices; an expert communication port to exchange information with remote expert devices; an interactive business platform coupled between: (1) the user communication port and the remote user devices, and (2) the expert communication port and the remote expert devices, including: an interaction engine to receive information from: (1) a third-party speech-to text engine via a speech-to-text connector, and (2) a third-party text mining engine via a text mining connector; and an expert group system platform, coupled to the user communication port and the expert communication port, including: a memory unit storing computer executable instructions, and a processor to execute the instructions in the memory unit resulting in the processor performing the following steps” “in an expert system” and “using a Bi-directional Encoder Representation from Transformers (BERT)” is only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea, even when considered as a whole. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 2-10, 15-17, and 19-20 are dependent on claims 1, 14, and 18 and include all the limitations of claims 1, 14, and 18.  Therefore, claims 2-10, 15-17, and 19-20 recite the same abstract idea of “applying a membership rule based upon a calculated score for a response received from an expert.”  The claim recites the additional limitations further limiting the devices, information received or used for the calculations which is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 14, and 18, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 12-13 and 21 are dependent on claims 1 and 18 and include all the limitations of claims 1 and 18.  Therefore, claims 12-13 and 21 recite the same abstract idea of “applying a membership rule based upon a calculated score for a response received from an expert.”  The claim recites the additional limitations further limiting how the expert’s membership could be revoked, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 14, and 18, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 1-10 and 12-21 are therefore not eligible subject matter, even when considered as a whole.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-10 and 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US PG Pub. 2011/0119264) further in view of Cheng et al. (US PG Pub. 2010/0198757), Pappas et al. (US PG Pub. 2015/0100509) and Devlin, Jacob, et al. "Bert: Pre-training of deep bidirectional transformers for language understanding." arXiv preprint arXiv:1810.04805 (2018) (hereinafter Devlin).

As per claims 1, 14, and 18, Hu discloses a system, commuter implemented method, and a non-transitory, computer-readable medium storing program code executable by a computer processor to perform a method to regulate membership in an expert system, comprising (Hu ¶8): 
a user communication port to exchange information with remote user devices (receives a new question from a user computer [613], Hu ¶53); 
an expert communication port to exchange information with remote expert devices (chat session with users and expert profiles, Hu ¶47); and 
an expert group system platform, coupled to the user communication port and the expert communication port, including: a memory unit storing computer executable instructions, and a processor to execute the instructions in the memory unit resulting in the processor performing the following steps (at least one interface for communicating externally; and at least one processor adapted to perform operations responsive to the medium and interface, Hu ¶8): 
receive, by a dispatch engine, user query messages from the remote user devices (receives a new question from a user computer [613], Hu ¶53), 
responsive to receipt of the user query messages, automatically exchange information with the remote expert devices via the dispatch engine (asynchronous chat automatically created, Hu ¶33), 
based on data received from the remote expert devices, automatically transmit response messages to the remote user devices via the dispatch engine (asynchronous chat automatically created, conversations one-to-one with answerers, Hu ¶33), 
automatically select, by an evaluation engine, a remote expert device for evaluation (evaluation and ranking of experts, Hu ¶71-¶73), 
automatically select, by the evaluation engine, at least one prior user query message as a test query message based on a subject area that the remote expert device being evaluated has had trouble answering accurately in the past (A session with high similarity to the question but low rating provides evidence that the subject at hand is not well matched to the expertise under consideration. Correspondingly, the score is modulated by a weight p(e,u,i)-0.5 which is negative for sessions that were predicted to be negatively rated (&lt;0.5). The total score is normalized by the total number of sessions to make comparisons across experts roughly comparable. An expert is then chosen by a user based on the ranking at 805, Hu ¶61);
automatically calculate, by the evaluation engine using [machine learning], a score for a response message received from the remote expert device being evaluated (the overall effectiveness of enterprise expertise networks is enhanced by designing a recommendation system to rank experts according to their suitability to answer a given question on a specific topic. Preferably, the history of past interactions and user specific information accessible in enterprise databases is dynamically processed using machine learning and information retrieval techniques, and used to configure a real-time expertise recommendation engine, Hu ¶46), and 
automatically apply a membership rule in connection with the remote expert device being evaluated based on the automatically calculated score (rank experts according to their suitability to answer a given question on a specific topic. Preferably, the history of past interactions and user specific information accessible in enterprise databases is dynamically processed using machine learning and information retrieval techniques, and used to configure a real-time expertise recommendation engine, Hu ¶46).
Hu does not expressly disclose an interactive business platform coupled between: (1) the user communication port and the remote user devices, and (2) the expert communication port and the remote expert devices, including: an interaction engine to receive information from: (1) a third-party speech-to text engine via a speech-to-text connector, and (2) a third-party text mining engine via a text mining connector
However, Cheng teaches an interactive business platform coupled between: (1) the user communication port and the remote user devices, and (2) the expert communication port and the remote expert devices, including: an interaction engine to receive information from: (1) a third-party speech-to text engine via a speech-to-text connector, and (2) a third-party text mining engine via a text mining connector (aggregates and characterizes social networks maintained among multiple network platforms, Cheng ¶13 and ¶48; a data mining component 508 that searches, queries, snoops, etc., the user devices 504A, 504B to identify users of the communication network, and other persons associated with such users. When a user is identified, data mining component 508 can search for information pertaining to the user to identify hobbies, interests, expertise, experiences, profession, etc., associated with such user. Additionally, the data mining component 508 can attempt to identify other persons, identities of such persons, and contextual information 9 e.g., hobbies, interests, etc.), associated with such persons. Furthermore, the data mining component can search for information characterizing interactions between the user and such persons, to annotate or mark the user inter-relationships, ¶57; speech-to-text processors employing language processing, ¶34).
Both the Hu and Cheng references are analogous in that both are directed towards/concerned with identifying and managing experts in a system. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Cheng’s method of rating networks in Hu’s system to improve the system and method with reasonable expectation that this would result in an expert management system that is able to more accurately connect users to experts.  
The combination of Hu and Cheng do not expressly disclose transmit the test query message from the evaluation engine to the remote expert device being evaluated.
However, Pappas teaches transmit the test query message from the evaluation engine to the remote expert device being evaluated (determining whether answers to the questions received from members of the community are correct, Pappas ¶138).
The Hu, Cheng, and Pappas references are analogous in that both are directed towards/concerned with identifying and managing experts in a system. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Pappas’ method of confirming experts in Hu’s system to improve the system and method with reasonable expectation that this would result in an expert management system that is able to more accurately connect users to experts.  
The motivation being that presently known feed-based sites involve processing, storing, and displaying massive amounts of user data. Nonetheless, smart systems and methods are needed which more effectively exploit the inter-relationships among users, posts, topics, and experts (Pappas ¶6). 
The combination of Hu, Cheng, and Pappas does not expressly disclose the use of a Bi- directional Encoder Representation from Transformers ("BERT") process.
However, Devlin teaches (BERT is designed to pretrain deep bidirectional representations from unlabeled text by jointly conditioning on both left and right context in all layers. As a result, the pre-trained BERT model can be finetuned with just one additional output layer to create state-of-the-art models for a wide range of tasks, such as question answering and language inference, without substantial task specific architecture modifications, Devlin Abstract Page 1).
The Hu, Pappas, and Devlin references are analogous in that all are directed towards/concerned with natural language processing for question answering. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Devlin’s BERT method in Pappas and Hu’s system to improve the system and method with reasonable expectation that this would result in an expert management system that is able to more accurately identify and connect users to experts.  
The motivation being that pre-training language models has shown to be effective for improving many natural language tasks and thus reduce the need for heavily engineered task specific architectures (Devlin Page 1-2 Introduction).
The Examiner also notes that the type of natural language processing are simply a design choice which would be obvious to try as there is a finite number of predictable types of natural language processing algorithms (See MPEP 2144.05.B).
Therefore it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to include a Bi- directional Encoder Representation from Transformers ("BERT") process as this is simply a design choice from a finite number of processing algorithms commonly used, are marketed successful, or are to choose from, as even noted in the specification in pages 7-8.

As per claims 2 and 15, Hu, Cheng, Pappas, and Devlin disclose as shown above with respect to claims 1 and 14.  Hu further discloses wherein at least one remote user device or remote expert device is associated with at least one of: (i) a personal computer, (ii) a smartphone, (iii) a tablet computer, (iv) a workstation, (v) a set-top television device, and (vi) a gaming device (receives a new question from a user computer [613], Hu ¶53).

As per claims 3 and 16, Hu, Cheng, Pappas, and Devlin disclose as shown above with respect to claims 1 and 14.  Hu further discloses wherein the dispatch engine receives a first user query message from a first user via a first remote user device and, responsive to the first user query message, transmits a first expert query message to a first expert via a first remote user device (asynchronous chat automatically created, Hu ¶33).

As per claims 4 and 17, Hu, Cheng, Pappas, and Devlin disclose as shown above with respect to claims 3 and 16.  Hu further discloses wherein the dispatch engine further receives a first expert response message from the first expert via the first remote expert device and, responsive to the first expert response message, transmits a first user response message to the first user via the first remote user device (asynchronous chat automatically created, conversations one-to-one with answerers, Hu ¶33).

As per claims 5, Hu, Cheng, Pappas, and Devlin disclose as shown above with respect to claim 1.  Hu further discloses wherein the evaluation engine selects the remote expert device to be evaluated based on at least one of: (i) a pre- determined period of time, (ii) a period of inactivity, (iii) a pre-determined number of query or response messages, (iv) a score of a prior response message, and (v) a user or expert rating (rank experts according to their suitability to answer a given question on a specific topic. Preferably, the history of past interactions and user specific information accessible in enterprise databases is dynamically processed using machine learning and information retrieval techniques, and used to configure a real-time expertise recommendation engine, Hu ¶46).

As per claims 6 and 19, Hu, Cheng, Pappas, and Devlin disclose as shown above with respect to claims 1 and 18.  Pappas further teaches wherein the test query message includes at least one prior user query message submitted in connection with another expert (determining whether answers to the questions received from members of the community are correct by one of: i) feedback from the member posing the question; and ii) consent of the community; updating each data object in the leaderboard to include its answer, indicia of the member submitting the answer, and indicia of the correctness of the answer; calculating scores for the members submitting answers based on the updated data objects; and populating the identities of members having high scores on a topic page associated with the topic, Pappas ¶138).

As per claim 7, Hu, Cheng, Pappas, and Devlin disclose as shown above with respect to claim 6.  Pappas further teaches wherein the test query message includes a plurality of prior user query messages submitted in connection with other experts (determining whether answers to the questions received from members of the community are correct by one of: i) feedback from the member posing the question; and ii) consent of the community; updating each data object in the leaderboard to include its answer, indicia of the member submitting the answer, and indicia of the correctness of the answer; calculating scores for the members submitting answers based on the updated data objects; and populating the identities of members having high scores on a topic page associated with the topic, Pappas ¶138).

As per claims 8 and 20, Hu, Cheng, Pappas, and Devlin disclose as shown above with respect to claims 1 and 18.  Pappas further teaches wherein the automatically calculated score includes a comparison of a response message from the expert device being evaluated with at least one prior expert response message received from another expert (determining whether answers to the questions received from members of the community are correct by one of: i) feedback from the member posing the question; and ii) consent of the community; updating each data object in the leaderboard to include its answer, indicia of the member submitting the answer, and indicia of the correctness of the answer; calculating scores for the members submitting answers based on the updated data objects; and populating the identities of members having high scores on a topic page associated with the topic, Pappas ¶138; calculating comprises: awarding positive points for correct answers; awarding negative points for incorrect answers; weighting positive and negative points differently; and taking into account the frequency of incorrect answers, ¶139).

As per claim 9, Hu, Cheng, Pappas, and Devlin disclose as shown above with respect to claim 8.  Pappas further teaches wherein the automatically calculated score includes a comparison of the response message from the expert device being evaluated with a plurality of expert response messages received from other experts (determining whether answers to the questions received from members of the community are correct by one of: i) feedback from the member posing the question; and ii) consent of the community; updating each data object in the leaderboard to include its answer, indicia of the member submitting the answer, and indicia of the correctness of the answer; calculating scores for the members submitting answers based on the updated data objects; and populating the identities of members having high scores on a topic page associated with the topic, Pappas ¶138; calculating comprises: awarding positive points for correct answers; awarding negative points for incorrect answers; weighting positive and negative points differently; and taking into account the frequency of incorrect answers, ¶139).

As per claim 10, Hu, Cheng, Pappas, and Devlin disclose as shown above with respect to claim 6.  Pappas further teaches wherein the evaluation engine is further to select the at least one prior user query message in the test query message based on information about the remote expert device being evaluated (determining whether answers to the questions received from members of the community are correct by one of: i) feedback from the member posing the question; and ii) consent of the community; updating each data object in the leaderboard to include its answer, indicia of the member submitting the answer, and indicia of the correctness of the answer; calculating scores for the members submitting answers based on the updated data objects; and populating the identities of members having high scores on a topic page associated with the topic, Pappas ¶138; calculating comprises: awarding positive points for correct answers; awarding negative points for incorrect answers; weighting positive and negative points differently; and taking into account the frequency of incorrect answers, ¶139).

As per claims 12-13 and 21, Hu, Cheng, Pappas, and Devlin disclose as shown above with respect to claims 1 and 18.  Pappas further teaches wherein the membership rule comprises revoking the expert's membership in the expert system if no expert response message is received from the remote expert device being evaluated; wherein the membership rule comprises, when the automatically calculated score is below a pre-determined threshold value, performing one of: (i) revoking the expert's membership in the expert system, and (ii) suspending the expert's membership in the expert system (time-decayed algorithm that analyzes the frequency of a user's posts and comments for a variety of topics. The time period for analysis can be customizable, but in one implementation, is two months. Other signals contemplated by the RTA algorithm may include instances in which a user's post is validated by another user as being authoritative on a topic, for example by liking or re-sharing the post. In this way, the original author of the post receives credit for being knowledgeable in those topics for which the post is tagged, Pappas ¶50, ¶54, ¶126) (Examiner notes the time-decay as a factor or rule of a user’s expertise within the leaderboard as the equivalent to having a label or membership of the top experts being revoked should their score be negatively or adversely affected by the time decay).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629